Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This application is in condition for allowance except for the presence of claims 44-49 directed to an invention non-elected without traverse in the reply filed on 06/01/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
If the applicant would like to rejoin claim 44, the applicant needs to amend claim 44 so that all the claim language of claim 34 (as amended) is included in the body of claim 44. The examiner suggests the following amendment for claim 44:


44. (Currently Amended) A method of assembling a retail merchandise tray,
comprising the steps of:

providing a merchandise support frame extending between a first end and a second end and having opposed first and second sides;

providing a divider that comprises a divider body and a mounting socket , wherein the mounting socket is provided by a press nut that is mounted within an aperture formed in the divider body, the press nut having an enlarged head portion and a cylindrical body defining a central cavity in which the divider mount is press fit, the cylindrical body having a smaller dimension than a dimension of the head portion;

painting an outer surface of the divider body; and

inserting a first end of a longitudinally extending divider mount that is unpainted
into the mounting socket such that the divider mount is press fit engaged with the mounting socket, the divider mount being slidably mountable to the merchandise support frame for adjusting a position of the divider relative to the first side
of the merchandise support frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631